Citation Nr: 1600019	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to April 1992, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 1997 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in March 2014.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

A July 1999 Board decision noted that although the March 1997 rating decision denied service connection for gastrointestinal disabilities due to undiagnosed illnesses, a letter from the Veteran received in June 1997 indicated that he wanted to continue this claim.  The Board referred this issue to the AOJ for appropriate action.  No action was taken on this claim until the Veteran filed a December 2008 statement.  The December 2008 statement amended a claim for service connection for a psychiatric disorder to include the claim for service connection for a gastrointestinal disability.

The Board observes that, in response to the March 1997 rating decision, the Veteran timely submitted a notice of disagreement (NOD) in June 1997.  No statement of the case (SOC) was issued in connection with this NOD.  As such, the Board finds that the Veteran's appeal pertaining to service connection for a gastrointestinal disorder has been pending since the March 1997 rating decision.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

The issue of entitlement to service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 2006 decision, the Board denied service connection for PTSD.

2.  The Veteran was notified of the June 2006 decision and his appellate rights; he did not file an appeal following the June 2006 Board decision, and there was no new and material evidence received within one year of its issuance.

3.  The evidence submitted since the Board decision in June 2006 related to the Veteran's claim for service connection for PTSD is relevant and probative of the issue on appeal.

4.  The Veteran's gastrointestinal disorder is due to a known clinical entity, specifically a small, sliding hiatal hernia, inflammatory polyp in the distal esophagus, and esophagitis, likely secondary to gastroesophageal reflux disease.
 
5. The Veteran's gastroesophageal reflux disease was not manifest in service and is unrelated to service.

6.  The Veteran's symptoms of irritable bowel syndrome are associated with his service-connected joint pain.


CONCLUSIONS OF LAW

1.  The June 2006 Board decision denying service connection for PTSD is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2015).

2.  Gastroesophageal reflux disease was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.   The criteria for service connection for a gastrointestinal disorder due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in December 2008.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The December 2008 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

In order to ascertain the etiology of the Veteran's gastrointestinal symptoms, VA obtained a medical opinion in November 1996.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the November 1996 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110, 1131.

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117 (West 2014), 38 C.F.R. § 3.317 (2015).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2015).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).
New and Material Evidence

In June 2006, the Board denied service connection for PTSD.  The Veteran did not file an appeal following the June 2006Board decision, and there was no new and material evidence received within one year of its issuance.

In June 2006, the Board denied the Veteran's claim for service connection for PTSD.  As reconsideration was neither sought nor granted, the decision became final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; however, records indicate that the Veteran has been diagnosed with an acquired psychiatric disorder, other than PTSD.  As such, the Board characterized the issue on appeal as indicated.

In essence, at the time of the prior denial, the Veteran claimed he incurred PTSD during a period of service in the Persian Gulf.  The Board denied service connection based on a finding that the Veteran did not meet the criteria for a diagnosis of PTSD within the requirements of the DSM-IV. (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  While the Board noted the Veteran had treatment for PTSD through the VA, the Veteran did not meet the criteria for an Axis I diagnosis of PTSD at a VA examination dated September 2002.

The evidence submitted since the Board decision in June 2006 consists of a VA opinion dated August 2008 asserting that the Veteran manifests PTSD due to his active service in the Persian Gulf.  

In sum, at the time of the prior denial, there was no evidence that the Veteran manifested an acquired psychiatric disorder that was causally linked to his active service.  
The VA opinion dated August 2008, probative value aside, goes to cure a prior evidentiary defect, and e.g., this evidence indicates the Veteran may have an acquired psychiatric disability related to service.  Hence, this evidence is not cumulative and the application to reopen is granted.

Gastrointestinal disability

The Veteran's DD-214 shows service in Southwest Asia from January 1991 to April 1991.  Therefore the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317(a)(1).  

The Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

As noted, the Board finds that the Veteran has the requisite service within the meaning of 38 C.F.R. § 3.317(a)(1).  However, the Board finds that the Veteran does not meet the criteria for service connection for an undiagnosed illness of the gastrointestinal system under 38 C.F.R. § 3.317(a)(ii).  The Veteran was afforded a VA examination in November 1996 where an upper gastrointestinal study revealed a small, sliding hiatal hernia, inflammatory polyp in the distal esophagus, and esophageal dysmotility, both consistent with esophagitis.  The examiner noted diagnoses of esophagitis, likely secondary to gastroesophageal reflux disease.  

Under 38 C.F.R. § 3.317(a)(2)(i), a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as:
      (1) Chronic fatigue syndrome;
      (2) Fibromyalgia;
(3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 
Here, the Veteran does not manifest an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Specifically, the Veteran was diagnosed in November 1996 with esophagitis, likely secondary to gastroesophageal reflux disease, a small, sliding hiatal hernia, and an inflammatory polyp in the distal esophagus.  

The Board notes that these disorders are distinguishable from a functional gastrointestinal disorder.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  See 38 C.F.R. § 3.317 (Note 1)(2015).  

As the Veteran's gastrointestinal disorder was identified by objective signs of the disease, the Board finds that the Veteran manifests a structural gastrointestinal disability, rather than a functional gastrointestinal disorder.  Id.

The Veteran's service treatment records do not show any treatment for or complaints of a gastrointestinal disability.  An April 1992 Report of Medical History shows the Veteran denied pertinent history on discharge from active service.  Specifically, he denied a history of frequent indigestion, stomach, liver or intestinal trouble, and recent weight gain or loss.  An April 1992 Report of Medical Examination notes the Veteran's abdomen and viscera (including hernia) were normal on separation.  

The Board finds that there is no evidence of an in-service incurrence or aggravation of a disease or injury of the gastrointestinal system.  The Board also finds that there is no evidence indicating a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  

Additionally, an August 2000 rating decision granted service connection for joint pain effective October 4, 1996, the date the RO received a statement from the Veteran's mother noting the Veteran had trouble eating.  The RO assigned an evaluation under Diagnostic Code 5025, Fibromyalgia.  The rating criteria under Diagnostic Code 5025 encompass the following symptoms: with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  See 38 C.F.R. § 4.71; Diagnostic Code 5025 (2015).

Given that the Veteran's fibromyalgia is rated in part on the basis of his symptoms of irritable bowel syndrome, granting service connection for a gastrointestinal disability could violate the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  

The Board notes the regulation pertaining to coexisting abdominal conditions is relevant in this case.  This regulation notes there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.  See 38 C.F.R. § 4.113 (2015).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of abdominal pain, diarrhea, and weight loss and gain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the Veteran has not alleged that he incurred a gastrointestinal disorder while on active duty.  His statements have focused on his Persian Gulf service and are interpreted by the Board to address entitlement under 38 C.F.R. § 3.317.

Here, service connection for a gastrointestinal disorder identified as esophagitis, gastroesophageal reflux disease, a small, sliding hiatal hernia, and an inflammatory polyp in the distal esophagus is not warranted on a direct basis.  The evidence of record indicates a post-service onset of these conditions, without an indication of a causal relationship to service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Additionally, these diseases are not an undiagnosed illness or a medically unexplained chronic multi-symptom illness within the meaning of 38 C.F.R. § 3.317(a)(2015).  Finally, the Board notes that the Veteran has not shown evidence of a peptic ulcer, gastric or duodenal within one year of his discharge from service.  Accordingly, service connection under 38 C.F.R. § 3.309 is not warranted.

At this time, other than his lay statements, there is no reliable evidence linking his remote post-service complaints to disease or injury in service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder is granted.

Service connection for a gastrointestinal disorder is denied.


REMAND

The Veteran asserts that he has a current psychiatric disability that had its onset during his period of service.  In particular, the Veteran asserts that he has an acquired psychiatric disorder, specifically PTSD that is due to his experiences while deployed to the Persian Gulf.

The Veteran's service treatment records show the Veteran was diagnosed with a borderline personality disorder following a suicide attempt in service.  The Veteran's mental health treatment records indicate varying diagnoses throughout the appellate period.  There is no VA examination of record addressing the status of the current diagnoses other than PTSD and any relationship to service.  

The Board finds there is insufficient competent medical evidence on file to make a decision on the claim, and a remand is required per the low threshold outlined in Mclendon to obtain a VA examination and opinion to assess the nature and etiology of the Veteran's psychiatric disability or disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant 
to treatment for the Veteran's psychiatric disability or disabilities that are not already associated with his file.

2.  After completion of # 1 above, schedule the Veteran for a VA mental health examination to assess the nature and etiology of his current psychiatric disability or disabilities as it appears the Veteran has multiple diagnoses including depression, anxiety, and PTSD.  The claims file should be made available to, and reviewed by the VA examiner. 

Specifically, the appropriate Minnesota Multiphasic Personality Inventory, with any appropriate subscale, should be administered and the results reported in detail.

Thereafter, the examiner should provide responses based on the specific facts of this case as well as the Veteran's statements and the medical evidence to each of the following:

a.) Whether the Veteran's borderline personality disorder was subjected to a superimposed acquired psychiatric disorder which created additional disability.
b.) For each acquired psychiatric disorder other than borderline personality disorder, please indicate 
whether it at least as likely as not (50 percent greater probability) that the disability was incurred in, or is otherwise related to his period of active duty service.

3.  Readjudicate the issue on appeal. If any benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


